DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8,537,555 B2) further in view of Hodge et al. (US 7,038,910 B1).

Regarding claim 1, Huang discloses a network adapter, comprising: 
a housing (Fig. 2 inclusive of elements 20, 22, and 24), a communication module (Fig. 3 inclusive of elements 102 and 104); wherein 
the housing is provided with a mounting chamber (Fig. 4 element 203), wherein the communication module is disposed in the mounting chamber (as shown in Fig. 4 and discussed in Column 5 lines 39-42); and 
the housing comprises a metal portion (Fig. 2 element 24), wherein the metal portion extends from an inner side surface of the housing to an outer side surface of the housing (as discussed in Column 3 lines 46-50).
Huang does not expressly disclose a thermally conductive member disposed in the mounting chamber and in thermal contact with both the communication module and the metal portion.
Hodge teaches a thermally conductive member (Fig. 3A element 320A) disposed in a mounting chamber and in thermal contact with both a communication module and a metal portion (as shown in Fig. 3A).
It would have neem obvious to one of ordinary skill in the art before the effective filing date to utilize a thermally conductive member in thermal contact with both the communication module and the metal portion as taught by Hodge in the adapter of Huang in order to ensure good thermal contact between the metal portion and the communication module as is commonly desired and implemented in the art.

Regarding claim 2, Huang in view of Hodge discloses the adapter as set forth in claim 1 above and further wherein the housing comprises a base (Huang Fig. 3 elements 20 and 22) and a cover plate (Huang Fig. 3 element 24); wherein the cover plate is connected to the base to define the mounting chamber (as discussed in Huang Column 3 lines 40-50); and 
the cover plate is the metal portion (as discussed in Huang Column 3 lines 40), and the base is a plastic base or a metal base (as discussed in Huang Column 3 lines 51-52).

Regarding claim 3, Huang in view of Hodge discloses the adapter as set forth in claim 2 above.
Huang does not expressly disclose wherein the thermally conductive member is a thermally conductive silicone pad, wherein one side surface of the thermally conductive silicone pad is in contact with the communication module, and the other side surface of the thermally conductive silicone pad is in contact with the cover plate.
Hodge teaches wherein the thermally conductive member is a thermally conductive silicone pad (as discussed in Column 9 lines 29-31), wherein one side surface of the thermally conductive silicone pad is in contact with the communication module, and the other side surface of the thermally conductive silicone pad is in contact with the cover plate (as discussed in Column 9 lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a thermally conductive silicone pad as the thermally conductive member as silicone elastomers are known in the art for having a high thermal conductivity, as discussed in Hodge Column 9 lines 29-31, and further that said member would be in contact with the communication module on one surface and the cover plate on the other surface in order to efficiently conduct heat from the communication module to the cover plate in order to dissipate heat away from the communication module, as is indicated as desired in Huang Column 1 lines 14-18.

Regarding claim 4, Huang in view of Hodge discloses the adapter as set forth in claim 1 above and further comprising a plurality of heat-dissipation fins (Huang Fig. 3 elements 26), wherein the plurality of heat-dissipation fins are disposed on an outer side surface of the metal portion (as shown in Huang Figs. 2 and 3), the outer side surface of the metal portion being a surface, distal from the mounting chamber, of the metal portion (as shown in Figs. 2 and 3 and discussed in Huang Column 4 lines 32-34).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodge as applied to claims 1 and 4 above, and further in view of Chang (US 8,842,437 B2).

Regarding claim 5, Huang in view of Hodge discloses the adapter as set forth in claim 4 above and further wherein the plurality of heat-dissipation fins are disposed side by side along a first side-by-side direction of the metal portion (as shown in Huang Fig. 2).
Huang does not expressly disclose at least one of the plurality of heat-dissipation fins is provided with a first limiting protrusion; wherein the first limiting protrusion protrudes outward from the heat-dissipation fins where the first limiting protrusion is disposed along the first side-by-side direction, and a gap is present between the first limiting protrusion and the outer side surface, disposed between the adjacent heat-dissipation fins.
Chang teaches at least one of a plurality of heat-dissipation fins (fig. 2 element 21) is provided with a first limiting protrusion (Fig. 2 element 212); wherein the first limiting protrusion protrudes outward from the heat-dissipation fins where the first limiting protrusion is disposed along the first side-by-side direction (as shown in Fig. 2 wherein element 212 protrudes to the sides of the fins), and a gap is present between the first limiting protrusion and the outer side surface, disposed between the adjacent heat-dissipation fins (as shown in Fig. 2 wherein element 212 is formed spaced apart from outside surface 12 as discussed in Column 3 lines 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first limiting protrusion as taught by Chang to at least one fin of the Huang adapter in order to increase the surface area of the fin without increasing the height to be able to provide additional cooling (as discussed in Chang Column 2 lines 1-10).


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodge as applied to claims 1 and 4 above, and further in view of Chen (US 2016/0069371 A1).

Regarding claim 6, Huang in view of Hodge discloses the adapter as set forth in claim 1 above.
Huang does not expressly disclose further comprising an elastic protrusion; wherein the elastic protrusion is connected to the housing, and is configured to extend into a positioning hole of a terminal device in the case that the network adapter slides to an assembling position relative to the terminal device, so as to prevent the network adapter from further sliding.
Chen teaches further comprising an elastic protrusion (Fig. 6A element 440); wherein the elastic protrusion is connected to the housing (Fig. 6A element 420), and is configured to extend into a positioning hole (as discussed in Paragraph [0141]) of a terminal device (Fig. 6A element 410) in the case that the network adapter slides to an assembling position relative to the terminal device (as shown in Figs. 6A-6C and 12A-12C), so as to prevent the network adapter from further sliding (as discussed in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an elastic protrusion such as that taught by Chen in the adapter of Huang in order to effectively position the adapter on an external housing of a separate terminal so that the adapter and the terminal could be securely connected.

Regarding claim 7, Huang in view of Hodge and Chen discloses the adapter as set forth in claim 6 above.
Huang does not expressly disclose wherein an end portion, proximal to the positioning hole, of the elastic protrusion is provided with an inclined surface; wherein the inclined surface is configured to be matched with the positioning hole to push the elastic protrusion to detach from the positioning hole in a sliding process of the network adapter relative to the terminal device.
Chen teaches wherein an end portion, proximal to the positioning hole, of the elastic protrusion is provided with an inclined surface (as discussed in Paragraph [0010]) ; wherein the inclined surface is configured to be matched with the positioning hole to push the elastic protrusion to detach from the positioning hole in a sliding process of the network adapter relative to the terminal device (as discussed in Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an inclined surface on an end portion of the elastic protrusion as taught by Chen in the adapter of Huang as modified by Chen above in order to guide the elastic protrusion into engagement with the terminal hole.

Regarding claim 8, Huang in view of Hodge and Chen discloses the adapter as set forth in claim 7 above.
Huang does not expressly disclose wherein the elastic protrusion comprises a mounting seat, a positioning column, and an elastic member; wherein the mounting seat is connected to a side wall of the mounting chamber; one end of the positioning column is movably connected to the mounting seat, and the other end of the positioning column is provided with an inclined surface and is disposed outside the mounting chamber; and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column.
Chen teaches wherein the elastic protrusion comprises a mounting seat (Fig. 7A element 444), a positioning column (Fig. 7A elements 442 and 448), and an elastic member (Fig. 7A element 446); wherein the mounting seat is connected to a side wall (as discussed in Paragraph [0145] and shown in Fig. 8B) of the mounting chamber (Fig. 7A element 424); one end of the positioning column is movably connected to the mounting seat (as discussed in Paragraph [0141]), and the other end of the positioning column is provided with an inclined surface (as shown in Fig. 8A) and is disposed outside the mounting chamber (as shown in Fig. 8A wherein element 448 is disposed outside of chamber 424); and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column (as shown in Fig. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the elastic protrusion comprise a mounting seat, a positioning column, and an elastic member; wherein the mounting seat is connected to a side wall of the mounting chamber; one end of the positioning column is movably connected to the mounting seat, and the other end of the positioning column is provided with an inclined surface and is disposed outside the mounting chamber; and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column as taught by Chen in the adapter of Huang in order to provide the force necessary for the elastic protrusion to engage the terminal hole.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodge as applied to claim 1 above, and further in view of Li (US 2022/0149508 A1).

Regarding claim 9, Huang in view of Hodge discloses the adapter as set forth in claim 1 above.
Huang does not expressly disclose wherein the communication module is at least a 4G module or a 5G module.
Li teaches wherein a communications module is at least a 4G or 5G module (as discussed in the Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date that utilizing a 4G or 5G module as the communications module as taught by Li in the adapter of Huang is an obvious matter of engineering implementation since applicant has not disclosed that a 4G or 5G module solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a communications module conforming to any standard as required by the installation, and further that the simple substitution of one known element for another to obtain predictable results is obvious.



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodge as applied to claim 2 above, and further in view of Derovanessian et al. (US 9,147,927 B2).

Regarding claim 10, Huang in view of Hodge discloses the adapter as set forth in claim 2 above.
Huang does not expressly disclose further comprising at least one communication antenna; wherein the communication antenna is connected to the communication module, and the communication antenna is disposed inside the mounting chamber or outside the mounting chamber.
Derovanessian teaches comprising at least one communication antenna (Fig. 7 element 516 as discussed in Column 7 lines 53-57); wherein the communication antenna is connected to the communication module (as discussed in Column 7 lines 53-57), and the communication antenna is disposed inside the mounting chamber or outside the mounting chamber (as shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one communication antenna connected with the communication module as taught by Derovanessian in the adapter of Huang in order to enable wireless communication with the communication module, as is common in the art.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodge as applied to claim 1 above, and further in view of Lum (US 2006/0064524 A1).

Regarding claim 11, Huang in view of Hodge discloses the adapter as set forth in claim 1 above and further comprising a circuit board (Fig. 3 element 102); wherein the communication module and other components (as discussed in Column 1 lines 42-49) are connected to the circuit board, and the circuit board is disposed in the mounting chamber (as shown in Fig. 3).
Huang does not expressly disclose a network transmission device connected to the circuit board disposed in the mounting chamber.
Lum teaches a network transmission device (Fig. 4 element 28) connected to the circuit board and disposed in a mounting chamber (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a network transmission device as taught by Lum in the adapter of Huang in order to enable wired communication with the communication module, as is suggested as being present by Huang Column 1 lines 42-49).

Regarding claim 12, Huang in view of Hodge and Lum discloses the adapter as set forth in claim 11 above and further wherein the housing is provided with a network opening (as shown in Huang Figs 2 and 3 as the apertures in element 20).
Huang does not expressly disclose the network transmission device comprises a network interface, and the network interface is exposed from the network opening.
Lum teaches the network transmission device comprises a network interface (as indicated in Fig. 4 at element 28), and the network interface is exposed from the network opening (as shown in Fig. 5 at element 68 and Fig. 3 element 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a network transmission device which is a network interface as taught by Lum in the adapter of Huang in order to enable wired communication with the communication module, as is suggested as being present by Huang Column 1 lines 42-49).


Claim(s) 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 7,242,574 B2) in view of Huang et al. (US 8,537,555 B2) and further in view of Hodge et al. (US 7,038,910 B1).

Regarding claim 13, Sullivan discloses a networking device, comprising a terminal device (Fig. 13 element 180) and a network adapter (Fig. 13 element 2 as discussed in Column 14 lines 5-8); 
wherein the terminal device is configured to be networked via the network adapter (as discussed in Column 14 lines 4-8); 
the terminal device comprises a metal shell (as discussed in Column 9 lines 18-45); and 
the network adapter comprises: 
a housing (Fig. 2 element 10); 
wherein the housing is provided with a mounting chamber (as shown in Fig. 8),  the housing comprises a metal portion (as discussed in Column 12 lines 30-31); and the housing is connected to the metal shell (as shown in Fig. 14), and the metal portion is in contact with the metal shell (as shown in Figs 12 and 14 and discussed in Column 24 lines 22-40).
Sullivan does not expressly disclose a communication module, and a thermally conductive member both disposed in the mounting chamber; and wherein the metal portion extends from an inner side surface of the housing to an outer side surface of the housing, and the thermally conductive member is in thermal contact with both the communication module and the metal portion.
Huang teaches a housing (Fig. 2 inclusive of elements 20, 22, and 24), a communication module (Fig. 3 inclusive of elements 102 and 104); wherein 
the housing is provided with a mounting chamber (Fig. 4 element 203), wherein the communication module is disposed in the mounting chamber (as shown in Fig. 4 and discussed in Column 5 lines 39-42); and 
the housing comprises a metal portion (Fig. 2 element 24), wherein the metal portion extends from an inner side surface of the housing to an outer side surface of the housing (as discussed in Column 3 lines 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the housing with a mounting chamber having the communication module disposed within and having the metal portion extend from the inner surface to the outer side surface as taught by Huang in the device of Sullivan to facilitate cooling of the communication module disposed in the mounting chamber.
Hodge teaches a thermally conductive member (Fig. 3A element 320A) disposed in a mounting chamber and in thermal contact with both a communication module and a metal portion (as shown in Fig. 3A).
It would have neem obvious to one of ordinary skill in the art before the effective filing date to utilize a thermally conductive member in thermal contact with both the communication module and the metal portion as taught by Hodge in the device of Sullivan as modified by Huang in order to ensure good thermal contact between the metal portion and the communication module as is commonly desired and implemented in the art.

Regarding claim 14, Sullivan in view of Huang and Hodge discloses the device as set forth in claim 13 above.
Sullivan does not expressly disclose wherein the housing comprises a base and a cover plate; wherein the cover plate is connected to the base to define the mounting chamber; and the cover plate is the metal portion, and the base is a plastic base or a metal base.
Sullivan as modified by Huang above teaches wherein the housing comprises a base (Huang Fig. 3 elements 20 and 22) and a cover plate (Huang Fig. 3 element 24); wherein the cover plate is connected to the base to define the mounting chamber (as discussed in Huang Column 3 lines 40-50); and 
the cover plate is the metal portion (as discussed in Huang Column 3 lines 40), and the base is a plastic base or a metal base (as discussed in Huang Column 3 lines 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cover plate and base which define the mounting chamber as taught by Huang in order to ensure that the enclosed components are protected from damage.

Regarding claim 20, Sullivan in view of Huang and Hodge discloses the device as set forth in claim 13 above and further wherein the terminal device further comprises a display screen (Sullivan Fig. 15A element 250), the metal shell comprises a display frame disposed on a periphery of the display screen (as shown in Sullivan Fig. 15A) and a back cover disposed on a back of the display screen (as shown in Sullivan Fig. 15A), and the network adapter is disposed at the display frame or the back cover (as shown in Sullivan Fig. 15A).


Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Huang and Hodge and further in view of Chang (US 8,842,437 B2).

Regarding claim 15, Sullivan in view of Huang and Hodge disclose the device as set forth in claim 13 above.
Sullivan does not expressly disclose wherein the network adapter further comprises a plurality of heat-dissipation fins; wherein the plurality of heat-dissipation fins are disposed on an outer side surface of the metal portion and are disposed side by side along a first side-by-side direction, and the outer side surface of the metal portion is a surface, distal from the mounting chamber, of the metal portion; and the metal shell is provided with a plurality of matching teeth disposed side by side; wherein the plurality of matching teeth extend into a lateral side region of the plurality of heat-dissipation fins along the first side-by-side direction, and the plurality of heat-dissipation fins and opposite side surfaces of the plurality of matching teeth are matched in a contact fashion.
Chang teaches wherein a housing which comprises a plurality of heat-dissipation fins (Fig. 2 element 21); wherein the plurality of heat-dissipation fins are disposed on an outer side surface of the metal portion (as shown in Fig. 2 and discussed in Column 3 lines 52-53) and are disposed side by side along a first side-by-side direction (as shown in Fig. 2), and the outer side surface (Fig. 2 element 12) of the metal portion is a surface, distal from the mounting chamber (as shown in Fig. 2), of the metal portion; and a metal shell is provided with a plurality of matching teeth disposed side by side (as shown in Fig. 8); wherein the plurality of matching teeth extend into a lateral side region of the plurality of heat-dissipation fins along the first side-by-side direction (as shown in Fig. 8), and the plurality of heat-dissipation fins and opposite side surfaces of the plurality of matching teeth are matched in a contact fashion. (as shown in Fig. 8 and discussed in Column 6 lines 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a plurality of heat-dissipation fins; wherein the plurality of heat-dissipation fins are disposed on an outer side surface of the metal portion and are disposed side by side along a first side-by-side direction, and the outer side surface of the metal portion is a surface, distal from the mounting chamber, of the metal portion; and the metal shell is provided with a plurality of matching teeth disposed side by side; wherein the plurality of matching teeth extend into a lateral side region of the plurality of heat-dissipation fins along the first side-by-side direction, and the plurality of heat-dissipation fins and opposite side surfaces of the plurality of matching teeth are matched in a contact fashion as taught by Chang in the device of Sullivan in order to allow the network adapter and the terminal device to be joined together, as indicated by Sullivan as desired, in and provide increased heat dissipation and space utilization (as discussed in Chang Column 2 lines 1-7).

Regarding claim 16, Sullivan in view of Huang, Hodge, and Chang discloses the device as set forth in claim 15 above.
Sullivan does not expressly disclose wherein at least one of the plurality of heat-dissipation fins is provided with a first limiting protrusion; wherein the first limiting protrusion protrudes outward from the heat-dissipation fins where the first limiting protrusion is disposed along the first side-by-side direction, and a gap is present between the first limiting protrusion and the outer side surface, disposed between the adjacent heat-dissipation fins, of the metal portion; and each of the matching teeth is provided with a second limiting protrusion; wherein the second limiting protrusion and the first limiting protrusion are matched with each other to avoid detaching between the matching teeth and the heat-dissipation fins.
Chang teaches at least one of a plurality of heat-dissipation fins (fig. 2 element 21) is provided with a first limiting protrusion (Fig. 2 element 212); wherein the first limiting protrusion protrudes outward from the heat-dissipation fins where the first limiting protrusion is disposed along the first side-by-side direction (as shown in Fig. 2 wherein element 212 protrudes to the sides of the fins), and a gap is present between the first limiting protrusion and the outer side surface, disposed between the adjacent heat-dissipation fins (as shown in Fig. 2 wherein element 212 is formed spaced apart from outside surface 12 as discussed in Column 3 lines 52-53); and each of the matching teeth is provided with a second limiting protrusion (as shown in Fig. 8 wherein the matching teeth comprise the same structure as the heat-dissipation fins); wherein the second limiting protrusion and the first limiting protrusion are matched with each other to avoid detaching between the matching teeth and the heat-dissipation fins (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide at least one of the plurality of heat-dissipation fins with a first limiting protrusion; wherein the first limiting protrusion protrudes outward from the heat-dissipation fins where the first limiting protrusion is disposed along the first side-by-side direction, and a gap is present between the first limiting protrusion and the outer side surface, disposed between the adjacent heat-dissipation fins, of the metal portion; and each of the matching teeth is provided with a second limiting protrusion; wherein the second limiting protrusion and the first limiting protrusion are matched with each other to avoid detaching between the matching teeth and the heat-dissipation fins as taught by Chang in the device of Sullivan in order to allow the network adapter and the terminal device to be joined together, as indicated by Sullivan as desired, in and provide increased heat dissipation and space utilization (as discussed in Chang Column 2 lines 1-7).

Regarding claim 17, Sullivan in view of Huang, Hodge, and Chang discloses the device as set forth in claim 16 above and further wherein the matching tooth is made of an aluminum profile (as discussed in Sullivan Column 9 lines 60-63 wherein the coupling portions 178 and 182 are equated with the heat-dissipating fins and matching teeth).


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Huang and Hodge and further in view of Chen (US 2016/0069371 A1).

Regarding claim 18, Sullivan in view of Huang and Hodge discloses the device as set forth in claim 13 above.
Sullivan does not expressly disclose wherein a positioning hole is disposed in an outer side wall of the metal shell, the network adapter further comprises an elastic protrusion, and the elastic protrusion is configured to extend into the positioning hole in the case that the network adapter slides to an assembling position, so as to prevent the network adapter from further sliding.
Chen teaches wherein a positioning hole (Fig. 11A element 417) is disposed in an outer side wall of a shell (as shown in Fig. 11A), an adapter further comprises an elastic protrusion (Fig. 6A element 440), and the elastic protrusion is configured to extend into the positioning hole (as discussed in Paragraph [0141]) in the case that the adapter slides to an assembling position (as shown in Fig. 12C), so as to prevent the adapter from further sliding (as discussed in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an elastic protrusion such as that taught by Chen in the device of Sullivan in order to effectively position the adapter on the shell of a separate terminal so that the adapter and the terminal could be securely connected.

Regarding claim 19, Sullivan in view of Huang and Hodge discloses the device as set forth in claim 18 above.
Sullivan does not expressly disclose wherein the elastic protrusion comprises a mounting seat, a positioning column, and an elastic member; wherein the mounting seat is connected to a side wall of the mounting chamber; one end of the positioning column is movably connected to the mounting seat, and the other end of the positioning column is provided with an inclined surface and is disposed outside the mounting chamber; and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column.
Chen teaches wherein the elastic protrusion comprises a mounting seat (Fig. 7A element 444), a positioning column (Fig. 7A elements 442 and 448), and an elastic member (Fig. 7A element 446); wherein the mounting seat is connected to a side wall (as discussed in Paragraph [0145] and shown in Fig. 8B) of the mounting chamber (Fig. 7A element 424); one end of the positioning column is movably connected to the mounting seat (as discussed in Paragraph [0141]), and the other end of the positioning column is provided with an inclined surface (as shown in Fig. 8A) and is disposed outside the mounting chamber (as shown in Fig. 8A wherein element 448 is disposed outside of chamber 424); and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column (as shown in Fig. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the elastic protrusion comprise a mounting seat, a positioning column, and an elastic member; wherein the mounting seat is connected to a side wall of the mounting chamber; one end of the positioning column is movably connected to the mounting seat, and the other end of the positioning column is provided with an inclined surface and is disposed outside the mounting chamber; and the elastic member is disposed between the positioning column and the mounting seat along a telescopic direction of the positioning column as taught by Chen in the device of Sullivan in order to provide the force necessary for the elastic protrusion to engage the terminal hole.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841